Now on this 11th day of January, 1991, the court finds that, on October 27, 1989, respondent Norman D. Wilks was disciplined by suspension for one year and directed to pay any applicable costs and to furnish proof of compliance with Supreme Court Rule 218 (1990 Kan. Ct. R. Annot. 155). In re Wilks, 245 Kan. 577, 781 P.2d 246 (1989).
Before resuming the practice of law, the respondent shall fulfill the court’s rules regarding registration, Supreme Court Rule 208 (1990 Kan. Ct. R. Annot. 143), and continuing legal education, Supreme Court Rule 801 et seq. (1990 Kan. Ct. R. Annot. 355).
The court further finds that the disciplinary administrator has verified that respondent has fully complied with the order of discipline entered by this court on October 27, 1989, that respondent should be discharged from any further obligation in this matter, except as set out above, and that this proceeding is closed.
It Is So Ordered.